Case 1:20-cv-02875-LDH-PK Document 32 Filed 11/16/20 Page 1 of 4 PageID #: 157



Case Name: NOVAGOLD
           ___________________________________________
                    Resources, Inc. v. J Capital Research USA LLC Case Number: ____
                                                                               1:20 CV - ________
                                                                                          02875 ( _____
                                                                                                   LDH ) (PK)


                                   CONFIDENTIALITY ORDER

        It is hereby ordered that the following provisions shall govern claims of confidentiality in
     these proceedings:

     (a) The following documents and information may be designated as “confidential,” provided
         such documents are not public and have not previously been disclosed by the producing
         party to anyone except those in its employment or those retained by it [check all that
         apply]:

          X   Sensitive Commercial Data, such as confidential or proprietary research, development,
         manufacturing, or commercial or business information, trade secrets, special formulas,
         company security matters, customer lists, financial data, projected sales data, production
         data, matters relating to mergers and acquisitions, and pricing data.

          X Sensitive Personal Data, such as personal identifiers, financial information, tax records,
         and employer personnel records.

              Medical and Legal Records, including medical files and reports.

              Non-public criminal history.

     (b) If any party believes a document not described in the above paragraph should nevertheless
         be considered confidential, it may make application to the Court. Such application shall only
         be granted for good cause shown.

     (c) An attorney for the producing party may designate documents or parts thereof as
         confidential by stamping the word “confidential” on each page.

         If such information is provided in an answer to an interrogatory, the attorney may separately
         append the information to the main body of the interrogatory responses, mark such
         appendices “confidential,” and incorporate by reference the appended material into the
         responses.

         At the time of a deposition or within 10 days after receipt of the deposition transcript, a
         party may designate as confidential specific portions of the transcript which contain
         confidential matters under the standards set forth in paragraph (a) above. This designation
         shall be in writing and served upon all counsel. No objection shall be interposed at
         deposition that an answer would elicit confidential information. Transcripts will be treated as
         confidential for this 10-day period. Any portions of a transcript designated confidential shall
         thereafter be treated as confidential in accordance with this Order. The confidential portion
         of the transcript and any exhibits referenced solely therein shall be bound in a separate

                                                     1

                                                                                                REV. 4-20-20
Case 1:20-cv-02875-LDH-PK Document 32 Filed 11/16/20 Page 2 of 4 PageID #: 158



       volume and marked “Confidential Information” by the reporter.

   (d) Documents designated “confidential” shall be shown only to the attorneys, parties, experts,
       actual or proposed witnesses, court personnel and other persons necessary to review the
       documents for the prosecution or defense of this lawsuit. Each person who is permitted to
       see confidential documents shall first be shown a copy of this Order and shall further be
       advised of the obligation to honor the confidential designation. Each person who is
       permitted to see confidential documents, who is not a party or an attorney for a party, shall
       be required to sign an agreement to be bound by this Order, attached hereto as Exhibit A.
       The parties agree that any confidential discovery material produced in this litigation may
       only be used in connection with this litigation.

   (e) Review of the confidential documents and information by counsel, experts, or consultants for
       the litigants in the litigation shall not waive the confidentiality of the documents or objections
       to production.

   (f) The inadvertent, unintentional, or in camera disclosure of a confidential document and
       information shall not generally be deemed a waiver, in whole or in part, of any party’s
       claims of confidentiality. If at any time prior to trial, a producing party realizes that some
       portion(s) of the discovery material that the party produced should be designated as
       “confidential,” the party may so designate by apprising all parties in writing, and providing
       that the material has not already been published or otherwise disclosed, such portion(s) shall
       thereafter be treated as confidential under this Order.

   (g) If a party believes that a document designated or sought to be designated confidential by the
       producing party does not warrant such designation, the party shall first make a good-faith
       effort to resolve such a dispute with opposing counsel. In the event that such a dispute
       cannot be resolved by the parties, either party may apply to the Court for a determination as
       to whether the designation is appropriate. The burden rests on the party seeking
       confidentiality to demonstrate that such designation is proper.

   (h) The parties shall comply with the Eastern District of New York’s Steps for E-Filing Sealed
       Documents in Civil cases, located at
       https://www.nyed.uscourts.gov/sites/default/files/forms/EfilingSealedCV.pdf, if they wish
       to move to file a document under seal.

   (i) Within a reasonable period after the conclusion of the litigation, all confidential material shall
       be returned to the respective producing parties or destroyed by the recipients.

   (j) In any application to the Court referred to or permitted by this Order, the Court may
       exercise discretion in determining whether the prevailing party in such a dispute may recover
       the costs incurred by it and, if so, the amount to be awarded.



                                                   2

                                                                                              REV. 4-20-20
Case 1:20-cv-02875-LDH-PK Document 32 Filed 11/16/20 Page 3 of 4 PageID #: 159




   (k) This Court shall retain jurisdiction over all persons subject to this Order to the extent
       necessary to enforce any obligations arising hereunder.


                                       /s/ Jonathan Rubenstein
Dated:   11/13/2020
                                       Counsel for     NOVAGOLD Resources, Inc.


Dated:   11/13/2020                     /s/ David S. Korzenik
                                       Counsel for     J Capital Research USA LLC




                                      SO ORDERED:


Dated: Brooklyn, New York
       November 16 20___
       ___________,    20
                                          Peggy Kuo
                                       PEGGY KUO
                                       United States Magistrate Judge




                                                   3

                                                                                            REV. 4-20-20
Case 1:20-cv-02875-LDH-PK Document 32 Filed 11/16/20 Page 4 of 4 PageID #: 160



                                           EXHIBIT A

 I have been informed by counsel that certain documents or information to be disclosed to me

 in connection with the matter entitled:                                                  have

 been designated as confidential. I have been informed that any such documents or

 information labeled “confidential” are confidential by Order of the Court.

         I hereby agree that I will not disclose any information contained in such documents to

 any other person. I further agree not to use any such information for any purpose other than

 this litigation.



                                                     DATED: _______________
[Signature]


 Signed in the presence of:




(Attorney)




                                                4

                                                                                      REV. 4-20-20
